 1	 ERIN J. RADEKIN
    Attorney at Law – SBN 214964
 2	 1001 G Street, Suite 107
    Sacramento, CA 95814
 3	 Telephone: (916) 504-3931
    Facsimile: (916) 447-2988
 4	
    Attorney for Defendant
 5	 DOUGLAS DUNN

 6	
                                   IN THE UNITED STATES DISTRICT COURT
 7	
                               FOR THE EASTERN DISTRICT OF CALIFORNIA
 8	

 9	

10	 UNITED STATES OF AMERICA,                               CASE NO. 2:17-CR-00046 JAM
11	
                                     Plaintiff,
12	                                                         UNOPPOSED APPLICATION TO
                              v.                            ENLARGE TIME AND CONTINUE HEARING;
13	
      DOUGLAS DUNN,                                         ORDER
14	
                                    Defendant.
15	

16	

17	
             Counsel for defendant, Douglas Dunn, requests an order of this court enlarging time to file
18	
      appellant’s brief, appellee’s brief, and the reply brief by 60 days pursuant to Rule 144 of the Local Rules
19	
      of the United States District Court, Eastern District of California. Counsel also requests that the date set
20	

21	 for hearing, June 4, 2019 at 9:15 a.m., be vacated and continued to August 27, 2019 at 9:15 a.m. in the

22	 courtroom of the Honorable John A. Mendez. In support of this request, undersigned counsel declares

23	 as follows:

24	          1. On March 6, 2019, this court issued an order setting the following briefing schedule for the
25	
      appeal that is presently pending in this case in the district court: appellant’s brief was to be filed within
26	
      21 days of filing of the appropriate transcripts; appellee’s brief was to be filed 21 days after the filing of
27	
      appellant’s brief; and any reply was to be filed seven court days after service of appellee’s brief. ECF
28	

                                                            1
      no. 95 at p. 1. In addition, the court ordered that a hearing be set for June 4, 2019 at 9:15 a.m. Id.
 1	

 2	          2. Ms. Radekin’s staff has ordered the entire trial transcripts (except for jury voir dire) and the

 3	 transcript of sentencing. See ECF nos. 88, 101. The last transcript was filed on April 19, 2019. ECF

 4	 no. 102. Ms. Radekin received the transcript that same day. Ms. Radekin now has all transcripts

 5	
      necessary for the appeal. Hence, pursuant to this court’s March 6, 2019 order, appellant’s brief is due on
 6	
      May 10, 2019.
 7	
             3. In the last 30 days, Ms. Radekin has prepared and filed petitions for writ of habeas corpus in
 8	
      the cases People v. Chadwick, Solano County case no. FCR324618; People v. Sokolov, Sacramento
 9	

10	 County case no. 15F03440; and People v. Avalos, Colusa County case no. CR55762. All three petitions

11	 had to be filed as soon as reasonably possible due to the state habeas timeliness standard of reasonable

12	 diligence or because the clients are in removal proceedings and in ICE custody. In addition, Ms.

13	
      Radekin currently has appellant’s briefs due in the following cases: People v. Farley, Third D.C.A. case
14	
      no. C088842, on May 8, 2019; People v. Pfister, Third D.C.A. case no. C088408, on May 13, 2019; and
15	
      People v. Lacy, Fifth D.C.A. case no. F077146, on May 17, 2019.
16	

17	          4. On May 2, 2019, Ms. Radekin emailed Assistant United States Attorneys Cameron Desmond

18	 and Justin Lee, who are representing appellee in this appeal. That same day they responded by email

19	 indicating they have no opposition to the proposed enlargement of time and re-setting of the hearing date

20	 to August 27, 2019.

21	
             5. Counsel has not previously sought an enlargement of time in this appeal.
22	
             6. The foregoing is true and correct based on Ms. Radekin’s personal knowledge.
23	
             Accordingly, counsel for defendant respectfully requests this court issue an order enlarging time
24	

25	 to file appellant’s brief by 60 days, making it due on July 9, 2019, with appellee’s brief due 21 days

26	 thereafter and the reply brief due seven court days after appellee’s brief. Counsel also requests the court

27	 vacate the current hearing date of June 4, 2019 at 9:15 a.m. and set a new hearing date on August 27,

28	
      2019 at 9:15 a.m. in the courtroom of the Honorable John A. Mendez.
                                                           2
 1	

 2	 DATED: May 3, 2019                                             Respectfully Submitted,

 3	
                                                                   /s/ Erin J. Radekin
 4	                                                                ERIN J. RADEKIN
                                                                   Attorney for defendant
 5	
                                                                   DOUGLAS DUNN
 6	

 7	
                                                      ORDER
 8	
             For the reasons set forth in the accompanying application and declaration of counsel, and good
 9	

10	 cause appearing, the time to file appellant’s brief is enlarged by 60 days, making it due July 9, 2019.

11	 Appellee’s brief shall be served and filed within 21 days after the filing and service of appellant’s brief.

12	 Appellant may serve and file a reply brief within seven court days after service of appellee’s brief.

13	
             Further, the hearing currently set on June 4, 2019 at 9:15 a.m. in VACATED, and the hearing is
14	
      re-set on August 27, 2019 at 9:15 a.m.
15	
    IT IS SO ORDERED.
16	 Dated: 5/3/2019                                                /s/ John A. Mendez_____________
17	                                                                HON. JOHN A. MENDEZ
                                                                   United States District Court Judge
18	

19	

20	

21	

22	

23	

24	

25	

26	

27	

28	

                                                          3
